              Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 1 of 12



                                                                   The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA, on behalf of herself and her
11
     6-year-old son J.A.; IBIS GUZMAN, on behalf of herself            No. 2:18-cv-928 MJP
12   and her 5-year-old son R.G.; BLANCA ORANTES, on
     behalf of herself and her 8-year-old son A.M.; BALTAZAR
13   VASQUEZ, on behalf of himself;                                    DEFENDANTS’ MOTION
                                             Plaintiffs-Petitioners,   FOR RELIEF FROM
14
             v.                                                        DEADLINES
15
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
16   (“ICE”); U.S. DEPARTMENT OF HOMELAND                              NOTE ON MOTION
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                         CALENDAR: OCTOBER 26,
17
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND                          2018.
18   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
19   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
20
     Acting Commissioner of CBP; L. FRANCIS CISSNA,
21   Director of USCIS; MARC J. MOORE, Seattle Field Office
     Director, ICE, JEFFERSON BEAUREGARD
22   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
23
     Tacoma, Washington; CHARLES INGRAM, warden of the
24   Federal Detention Center in SeaTac, Washington; DAVID
     SHINN, warden of the Federal Correctional Institute in
25   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
26
27                                       Defendants-Respondents.

28
                                                   i                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
              Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 2 of 12




 1                                          INTRODUCTION
 2          Defendants respectfully request that this Court hold this case in abeyance and grant relief
 3   from all deadlines pending the Attorney General’s forthcoming decision in Matter of M-S-, 27
 4   I&N Dec. 476 (A.G. 2018), because it bears directly on the issues before the Court in Plaintiffs’
 5   pending motions for preliminary injunction (ECF 45) and class certification (ECF 37), and
 6   Defendants’ motion to dismiss (ECF 36).
 7          In this case, Plaintiffs assert two primary claims: (1) that the failure to provide aliens who
 8   have recently come to this country with pending credible fear interviews within ten days violates
 9   their constitutional and statutory rights (the CFI class), and (2) that aliens apprehended after
10   crossing the border illegally who are found to have a credible fear have a constitutional and
11   statutory right to a bond hearing within seven days of requesting one, in accordance with their
12   preferred procedures (the bond hearing class). See Complaint, ¶¶ 146-171. Plaintiffs concede that
13   the bond hearing class’s claims depend on a Board of Immigration Appeals (Board) decision,
14   Matter of X-K-, 23 I&N Dec. 731 (BIA 2005), which held that aliens, like Plaintiffs, who are
15   subject to mandatory detention under 8 U.S.C. § 1225(b) may, if found to have a credible fear,
16   request a bond hearing under 8 U.S.C. § 1226(a). See ECF 45 at 3-4 & n.2 (“Proposed [bond
17   hearing] class members are eligible for bond hearings [under] the X-K- decision”); id. at 17
18   (“Pursuant to 8 U.S.C. § 1226(a), Plaintiffs have a right to a bond hearing to determine whether
19   they should be released.”).
20          Since the filing of the amended complaint, the continued validity of Matter of X-K- has
21   become subject to review before the Attorney General. See Matter of M-S-, 27 I&N Dec. 476 (A.G.
22   2018). On October 12, 2018, the Attorney General, exercising authority delegated to him by
23   Congress, see 8 U.S.C. § 1103(a), indicated an intention to review whether Matter of X-K- “should
24   be overruled in light of Jennings v. Rodriguez, 138 S. Ct. 830 (2018).” See id. Briefing in Matter
25   of M-S- will conclude on November 9, 2018, and a decision will issue thereafter. See id. The
26   Attorney General’s decision, as Plaintiffs implicitly concede, may resolve all issues with respect
27   to the bond hearing class now pending before this court in three separate motions. See ECF 45 at
28   4 n.2 (“Proposed class members are eligible for bond hearings [under Matter of X-K-] unless and
                                                  1                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
              Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 3 of 12




 1   until the decision is vacated.”) (emphasis added). That is because, if Matter of X-K- is overruled,
 2   Plaintiffs will generally have no entitlement to a bond hearing at all absent extraordinary individual
 3   circumstances, let alone within seven days, as explained below.
 4           An abeyance of this case will thus ensure that this Court is fully informed by the Attorney
 5   General’s decision when this Court considers the legal issues raised by the proposed bond hearing
 6   class presented in the three motions now pending before this Court. Moreover, given the pendency
 7   of Matter of M-S-, and that it may resolve in whole or in part the bond hearing class’s legal issues,
 8   an abeyance would conserve the resources of both the Court and the parties. See El Rescate Legal
 9   Services, Inc. v. Executive Office of Immigration Review, 959 F.2d 742, 747 (9th Cir. 1992)
10   (Agency “might take action that would render unnecessary [the Court’s] consideration of
11   constitutional issues.”). Finally, because none of the named Plaintiffs suffer any actual harm at
12   present, neither party will be harmed by an abeyance.
13                                            BACKGROUND
14      I.      Legal Background.
15           Named Plaintiffs and the Bond Hearing Class are all aliens who entered the United States
16   unlawfully without inspection and were apprehended shortly thereafter. At the time they were
17   apprehended, Plaintiffs were subject to expedited removal under 8 U.S.C. § 1225(b)(1), which
18   provides that aliens arriving in the United States lacking documents permitting entry, or willfully
19   misrepresenting a material fact to procure admission, may be removed expeditiously without full
20   removal proceedings. That statute permits the Secretary of Homeland Security to apply expedited
21   removal to aliens arriving at the ports of entry, and “certain other aliens,” who are apprehended
22   after crossing the border illegally. Id. Currently those “certain other aliens” include aliens
23   “encountered within 14 days of entry without inspection and within 100 air miles of any U.S.
24   international land border. 8 U.S.C. § 1225(b)(1)(A)(i) & (iii); 69 Fed. Reg. 48877-01 (Aug. 11,
25   2004); 82 Fed. Reg. 4902 (Jan. 17, 2017). Aliens subject to this procedure “shall be detained” until
26   removed. 8 U.S.C. § 1225(b)(1)(B)(iii)(IV).
27           If aliens subject to expedited removal, including “certain other aliens,” indicate an intention
28   to apply for asylum or express a fear of persecution or torture if returned to their native country,
                                                    2                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                  P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
               Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 4 of 12




 1   they are referred for an interview with an asylum officer with U.S. Citizenship and Immigration
 2   Services (“USCIS”), to determine if they have a credible fear of persecution or torture. Id. §
 3   1225(b)(1)(A)(ii) & (B)(ii); 8 C.F.R. § 208.30(d). By statute, “[a]ny alien subject to the procedures
 4   under [section 1225(b)(1)] shall be detained pending a final determination of credible fear of
 5   persecution and, if found to not have such a fear, until removed.” 8 U.S.C. § 1225(b)(1)(B)(iii)(IV).
 6            Section 1226(a) governs the detention and release of other aliens arrested inside the United
 7   States not subject to the expedited removal procedures. 8 U.S.C. § 1226(a). Every alien detained
 8   under this section is individually considered for release on bond by DHS and served with a custody
 9   determination form. 8 C.F.R. § 236.1(c)(8). If the officer denies bond (or sets a bond the alien
10   thinks is too high), the alien may ask an IJ for a redetermination by checking a box on the custody
11   determination form. 8 C.F.R. §§ 236.1(d)(1), 1003.19, 1236.1(d)(1). The alien may appeal the IJ’s
12   custody redetermination to the BIA. 8 C.F.R. § 236.1(d)(3)(i), 1236.1(d)(3)(i). An alien who
13   remains detained under section 1226(a) may later obtain another custody determination whenever
14   “circumstances have changed materially since the prior bond redetermination.” 8 C.F.R.
15   § 1003.19(e). There is no limit to the number of bond hearings an alien may obtain on the basis of
16   changed circumstances.
17      II.      Matter of X-K-.
18            Pursuant to a Board decision, Matter of X-K-, 23 I. & N. Dec. 731 (BIA 2005), aliens who
19   entered the country illegally, were apprehended between ports of entry, placed in expedited
20   removal, found to have a credible fear, and who would otherwise be subject to mandatory detention
21   under section 1225(b), receive a bond hearing under 8 U.S.C. § 1226(a). In concluding that bond
22   hearings could be held, the Board found ambiguity in the statute and applicable regulations, and
23   ultimately concluded that 8 C.F.R. § 1236.1(d)(1), which implements 8 U.S.C. § 1226(a), applied.
24   Matter of X-K-, 23 I. & N. Dec. 731 (“Immigration Judges have jurisdiction ‘to exercise the
25   authority in section 236 of the Act [8 U.S.C. § 1226] … to detain the alien in custody, release the
26   alien, and determine the amount of bond … as provided in § 1003.19”) (citing 8 C.F.R. §
27   1236.1(d)(1)). The Board distinguished aliens who present themselves at a port of entry (who
28   cannot receive a bond hearing even after they establish a credible fear) and those who are
                                                   3                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                 Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                 P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 616-4458
                Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 5 of 12




 1   apprehended between ports of entry—i.e., aliens who have crossed the border illegally and been
 2   promptly apprehended—who may be treated under the immigration statutes as either subject to
 3   mandatory detention under section 1225(b) or as subject to bond hearing detention under section
 4   12236(a); the Board further interpreted the existing regulations to provide for bond hearings in
 5   these circumstances.
 6      III.      Rodriguez v. Jennings.
 7             In 2018, the Supreme Court issued Jennings v. Rodriguez, 138 S.Ct. 830 (2018). The
 8   decision reversed the Ninth Circuit’s decision holding that aliens detained under section 1225(b)
 9   were entitled to bond hearings, Rodriguez v. Robbins, 804 F.3d 1050 (9th Cir. 2015) (reversed).
10   As relevant here, the Supreme Court analyzed the statutory text of section 1225. Finding it “clear,”
11   the Court said:
12             Read most naturally, §§ 1225(b)(1) and (b)(2) thus mandate detention of applicants
13             for admission until certain proceedings have concluded. Section 1225(b)(1) aliens
               are detained for “further consideration of the application for asylum,” and §
14             1225(b)(2) aliens are in turn detained for “[removal] proceeding[s].” Once those
               proceedings end, detention under § 1225(b) must end as well. Until that point,
15             however, nothing in the statutory text imposes any limit on the length of detention.
16             And neither § 1225(b)(1) nor § 1225(b)(2) says anything whatsoever about bond
               hearings.
17
     Jennings, 131 S.Ct. at 842.
18
        The petitioners in Jennings also argued that based on the text of the statute, sections 1225(b)(1)
19
     and (b)(2) only authorized detention until the beginning of proceedings, and that the government
20
     must therefore detain them under section 1226(a) once their proceedings began. Id. The Supreme
21
     Court flatly rejected this contention, finding it “inconsistent with ordinary English usage and []
22
     incompatible with the rest of the statute.” Id. at 845. Thus, the Supreme Court held that “[i]In sum,
23
     §§ 1225(b)(1) and (b)(2) mandate detention of aliens throughout the completion of applicable
24
     proceedings and not just until the moment those proceedings begin.” Id.
25
        IV.       Attorney General Review of Matter of X-K-.
26
               The Attorney General, as the head of the Executive Office for Immigration Review, may
27
     refer immigration cases to himself for review, and render legal determinations on “questions of
28
                                                    4                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                 Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                 P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 616-4458
              Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 6 of 12




 1   law” presented by those cases. See 8 U.S.C. § 1103(a)(1), (describing the Attorney General’s
 2   authority to issue “determination[s] and ruling[s]” on “questions of law” arising under the INA, in
 3   the process of “review[ing] such administrative determinations in immigration proceedings,” Id. §
 4   1103(g)(2)); see INS v. Aguirre-Aguirre, 526 U.S. 415, 425 (1999).
 5          On September 18, 2018, the Attorney General referred Matter of M-G-G-, to himself for
 6   review pursuant to 8 C.F.R. § 1003.1(h)(1)(i). Matter of M-G-G-, 27 I&N Dec. 469 (A.G. 2018).
 7   As a part of that referral, the Attorney General invited the parties to the case, as well as interested
 8   amici, to submit briefs relevant to the disposition of the case, including on the following issue:
 9          Whether Matter of X-K-, 23 I&N Dec. 731 (BIA 2005), which held that
10          immigration judges may hold bond hearings for certain aliens screened from
            expedited removal proceedings under section 235(b)(1) of the Immigration and
11          Nationality Act, 8 U.S.C. § 1225(b)(1), into removal proceedings under section
            240, 8 U.S.C. § 1229a, should be overruled in light of Jennings v. Rodriguez, 138
12          S. Ct. 830 (2018).
13   Id. Amicus briefs were to be due October 16, 2018. However, on October 12, 2018, the Attorney
14   General announced that he would not review the Board’s determination in Matter of M-G-G-,
15   because the alien in that case had been removed pursuant to a final order of removal. Matter of M-
16   G-G-, 27 I&N Dec. 475 (A.G. 2018). On the same date, the Attorney General directed the Board
17   to refer Matter of M-S- to him for review. Matter of M-S-, 27 I&N Dec. 476 (A.G. 2018). As a part
18   of that referral, the Attorney General again invited the parties and interested amici to submit briefs
19   addressing the same issue—whether Matter of X-K- should be overruled in light of Jennings. Id.
20   The parties’ briefs in that case are due on November 2, 2018, and interested amici may submit
21   briefs by November 9, 2018, after which the Attorney General will issue a decision in the case. Id.
22   The Attorney General’s decision “with respect to all questions of law shall be controlling.” 8
23   U.S.C. § 1103(a)(1). Thus, the Attorney General will soon render a decision on whether Matter of
24   X-K- remains valid, and his decision will be “controlling.” Id.
25                                              ARGUMENT
26          I.      Abeyance Would Conserve Judicial Resources
27          This Court should place this case in abeyance pending the Attorney General’s decision in
28   Matter of M-S-, because his decision in that case may resolve the bond hearing class’s claims in
                                                   5                       Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                  P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
              Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 7 of 12




 1   whole or in part. That is because absent the continued validity of Matter of X-K-, Plaintiffs and the
 2   proposed class would be subject to mandatory detention under 8 U.S.C. § 1225(b)(1)(B)(ii)
 3   without the availability of bond hearings. See Jennings v. Rodriguez, 131 S. Ct. 830, 845 (2018).
 4   Instead, release from custody would be through the discretionary parole process. 8 U.S.C. §
 5   1182(d)(5)(A); 8 C.F.R. § 215.5(b). And there is no dispute that Plaintiffs could not continue to
 6   argue for an entitlement to a bond hearing within seven days if they were detained pursuant to
 7   section 1225(b)(2). Id. (“In sum, §§ 1225(b)(1) and (b)(2) mandate detention of aliens throughout
 8   the completion of applicable proceedings and not just until the moment those proceedings begin.”).
 9   Even under prior law in the Ninth Circuit, since reversed by the Supreme Court, Plaintiffs would
10   not be eligible for a bond hearing before at least six months of detention had accrued, rendering
11   their claim for bond hearings within seven days clearly foreclosed if Matter of X-K- is revised or
12   reversed. Rodriguez v. Robbins, 804 F.3d 1050 (9th Cir. 2015) (reversed).
13          Thus, the parties agree on at least one critical point: the Attorney General’s forthcoming
14   decision likely impacts any determination by this Court concerning whether Plaintiffs are entitled
15   to bond hearings within seven days as a constitutional or statutory matter. Indeed, Plaintiffs
16   themselves concede their claims depend on the ongoing viability of Matter of X-K-. ECF 45 at 3
17   n.2 (“Proposed [bond hearing] class members are eligible for bond hearings unless and until the
18   decision is vacated.”).
19          Because the Attorney General will be exercising his delegate, plenary authority over
20   matters of law under the INA, see 8 U.S.C. § 1103(a)(1), and because the Board’s decision in
21   Matter X-K- was premised on the Board’s view that the relevant statutory and regulatory scheme
22   was ambiguous, the Attorney General’s decision will be entitled to Chevron deference. See, e.g.,
23   INS v. Aguirre–Aguirre, 526 U.S. 415, 425 (1999). Thus, any decision by this Court on the merits
24   prior to the Attorney General’s will cease to be controlling when the Attorney General issues his
25   decision. See, e.g., Brand X, 545 U.S. at 982-83 (an agency’s reasonable resolution of an
26   ambiguous statutory provision trumps the court’s prior, inconsistent resolution of the ambiguity).
27   For similar reasons, should this Court rule on Plaintiffs’ claims prior to the Attorney General’s
28   decision, it is very likely that either or both parties would seek reconsideration or appeal this
                                                   6                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
              Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 8 of 12




 1   Court’s decision in light of the Attorney General’s decision, thereby expending resources of both
 2   the Court and the parties that could be preserved by litigating the issue once, after the Attorney
 3   General issues his precedent decision. See McMenemy v. Colonial First Lending Grp., Inc., No.
 4   2:14-CV-001482, 2015 WL 1137344, at *2 (E.D. Cal. Mar. 12, 2015) (holding that absent a stay,
 5   there is a “substantial risk of duplication of proceedings and waste of judicial resources”); CMAX,
 6   Inc. v Hall, 300 F.2d 265, 268 (9th Cir. 1962) (a stay can serve “the orderly course of justice” by
 7   “simplifying” the issues.”).
 8          Because Plaintiffs’ claims would be foreclosed in whole or in part if the Attorney General
 9   overrules Matter of X-K-, this Court may never even have to reach the merits of Plaintiffs’ motion
10   for preliminary injunction, and thus a stay would promote an efficient use of juridical resources.1
11   If the Court “do[es] not decide it now, [it] may never need to. Not only does this rationale protect
12   the expenditure of judicial resources, but it comports with [the Court’s] theoretical role as the
13   governmental branch of last resort. Article III courts should not make decisions unless they have
14   to.” National Treasure Employees Union v. United States, 101 F.3d 1423, 1431 (D.C. Cir. 1996)
15   (citing Allen v. Wright, 468 U.S. 737, 752 (1984)). Allowing the Attorney General to issue his
16   decision first will, as in many agency contexts, allow the agency to potentially “take action that
17   would render unnecessary [the Court’s] consideration of constitutional issues.” See El Rescate,
18   959 F.2d at 747. And that is true regardless of whether the agency may rule on a constitutional
19   issue in the first instance, because an agency may review “the many threshold questions that may
20   accompany a constitutional claim and to which the [agency] can apply its expertise,” thereby
21   obviating the need for an Article III court to reach the issue at all. See Elgin v. Dep't of Treasury,
22   567 U.S. 1, 22, (2012).
23          Furthermore, in issuing his decision, the Attorney General, as the head of EOIR, “can bring
24   [his] expertise to bear upon the matter; [he] can evaluate the evidence; [he] can make an initial
25   determination; and, in doing so, [he] can, through informed discussion and analysis, help a court
26
27   1
       If Plaintiffs are no longer entitled to a bond hearing at all after the Attorney General’s decision,
     their claims regarding the procedures to be applied in their bond hearings will necessarily be moot.
28
                                                   7                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                 Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                 P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 616-4458
                 Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 9 of 12




 1   later determine whether its decision exceeds the leeway that the law provides.” INS v. Ventura,
 2   537 U.S. 12, 17 (2002). And, because the Attorney General has solicited amicus briefs, he will
 3   have the benefit of thorough briefing from all interested parties before him,2 unlike this Court.
 4   Thus, staying this case until the Attorney General issues his decision may avoid unnecessary and
 5   possibly premature litigation. See, e.g., US WEST Communs., Inc. v. MFS Intelenet, Inc., 193 F.3d
 6   1112, 1118 (9th Cir. 1999) (noting “the court's interests in avoiding unnecessary adjudication and
 7   in deciding issues in a concrete setting”); see also Ohio Forestry Ass’n v. Sierra Club, 523 U.S.
 8   726, 735-36 (1998) (“[F]rom the agency’s perspective, immediate judicial review . . . could hinder
 9   agency efforts to refine its policies” and “interfere with the system that Congress specified for the
10   agency to reach forest logging decisions”).
11             A stay will also “avoid possible inconsistent decisions.” Sims v. AT&T Mobility Servs.
12   LLC, No. 2:12-CV-02702-JAM-AC, 2013 WL 753496, at *8 (E.D. Cal. Feb. 27, 2013). The
13   Court’s decisions on the motion for preliminary injunction may be inconsistent with the Attorney
14   General’s decision, requiring the parties to brief—and the Court to consider—the impact of the
15   Attorney General’s decision on its past ruling, and potentially causing confusion in the
16   implementation and execution of either a preliminary injunction order, or the Attorney General’s
17   decision.
18             Finally, the issue of whether aliens detained under section 1225(b) are eligible for a bond
19   hearing at all, and if so, when—as well as the proper allocation of the burden of proof—is currently
20   being litigated before the Ninth Circuit on remand from the Supreme Court. See Rodriguez v.
21   Jennings, 887 F.3d 954 (Mem.) (9th Cir. 2018). Thus, this Court should stay resolution of that
22   claim for that independent reason. See Rodriguez v. Jennings, 887 F.3d 954 (Mem.) (9th Cir. 2018).
23             II.    An abeyance will not harm any party.
24             A stay does not benefit or harm either party. First, the named Plaintiffs have all received
25   bond hearings already, and in fact have been released from immigration custody. See generally
26   Motion to Dismiss. And the proposed Bond Hearing Class will continue to receive bond hearings
27
28   2
         Indeed, Plaintiffs’ counsel in this case may choose to file a brief before the Attorney General.
                                                     8                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                  P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
             Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 10 of 12




 1   under Matter of X-K- while that case remains valid, as Plaintiffs acknowledge. See ECF 45 at 4
 2   n.2 (“Proposed class members are eligible for bond hearings unless and until the decision is
 3   vacated.”). If the Attorney General revisits Matter of X-K- and reaffirms the holding, nothing will
 4   have changed for Plaintiffs, and this Court can proceed with resolution of the merits of the pending
 5   motions fully informed that the Attorney General has issued a “controlling” decision that aliens
 6   such as Plaintiffs are entitled to bond hearings under section 1226(a). See 8 U.S.C. § 1103(a)(1).
 7   Should the Attorney General overturn Matter of X-K-, and hold that aliens such as Plaintiffs remain
 8   detained under section 1225(b)(2), and are thus not entitled to a bond hearing under section
 9   1226(a), Plaintiffs’ claims for a bond hearing would be foreclosed, as discussed above. See
10   Jennings v. Rodriguez, 138 S. Ct. 830, 845 (2018). Either way, staying proceedings ensures that
11   the Court and the parties do not expend resources unnecessarily litigating an issue which may no
12   longer even need resolution before this Court, and even if it does, would be greatly informed by
13   the Court’s consideration of the Attorney General’s forthcoming decision. See, e.g., Alaska Right
14   to Life Political Action Comm. v. Feldman, 504 F.3d 840, 849 (9th Cir. 2007) (“we conclude that
15   the district court should have declined to exercise jurisdiction on prudential ripeness grounds,
16   given the inadequately developed record and the absence of a showing that withholding
17   jurisdiction would impose hardship on the parties.”).
18          Furthermore, Defendants anticipate that any stay or abeyance would be brief. The Attorney
19   General has set a deadline of November 9, 2018, for interested amici to submit briefs. See Matter
20   of M-S-, 27 I&N Dec. 476 (A.G. 2018). After that, he will take the case under consideration and
21   issue a decision. Although Defendants cannot provide a timeline as to when he will issue a
22   decision, because briefing on this motion for preliminary injunction will not be complete until
23   October 26, 2018,3 and the instant motion is noted for that same date, Defendants anticipate that
24
     3
      Additionally, the motion to dismiss and motion for class certification remain pending at this time.
25   Defendants contend that it would be appropriate for the Court to resolve the motion to dismiss
26   prior to turning to the motion for preliminary injunction, as if the case is subject to dismissal,
     consideration of the motion to dismiss first would conserve the resources of the Court. Even if this
27   Court did not grant the motion to dismiss, it should also resolve the motion for class certification
     before the motion for preliminary injunction, so that it may understand that scope of any relief.
28
                                                  9                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                               Office of Immigration Litigation
     RELIEF FROM DEADLINES                                               P.O. Box 868 Ben Franklin Station
                                                                              Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                 (202) 616-4458
             Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 11 of 12




 1   any stay would be minimal.
 2          Accordingly, because the issues presented in Plaintiffs’ motion for preliminary injunction
 3   (and the two other pending motions now before the court) are closely intertwined with, and
 4   potentially will be resolved by, Matter of M-S-, presently pending before the Attorney General for
 5   review, the Court should place this case in abeyance and grant relief from all deadlines so that the
 6   Attorney General may exercise his authority to decide a legal issue bearing directly upon resolution
 7   of those motions.
 8   Dated: October 18, 2018                                 Respectfully submitted,
 9
                                                            JOSEPH H. HUNT
10                                                          Assistant Attorney General
                                                            Civil Division
11
                                                            WILLIAM C. PEACHEY
12
                                                            Director
13                                                          Office of Immigration Litigation,
                                                            District Court Section
14
                                                            EREZ REUVENI
15
                                                            Assistant Director
16
                                                            /s/Lauren Bingham
17                                                          LAUREN BINGHAM, Fl. Bar No. 105745
                                                            Trial Attorney
18
                                                            Office of Immigration Litigation,
19                                                          District Court Section
                                                            United States Department of Justice
20                                                          P.O. Box 868, Ben Franklin Station
                                                            Washington, DC 20044
21
                                                            Phone: (202) 616-4458
22                                                          Lauren.C.Bingham@usdoj.gov

23                                                          JOSEPH DARROW
                                                            Trial Attorney
24
25                                                          Counsel for Defendants

26
27   Furthermore, if class certification is denied, there is no preliminary relief to issue, as both proposed
     Bond Hearing class representatives have already received their bond hearings and been released.
28   The propriety of resolving these two pending motions first underscores the brief nature of any stay.
                                                   10                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                  P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
             Case 2:18-cv-00928-MJP Document 83 Filed 10/18/18 Page 12 of 12




 1                                    CERTIFICATE OF SERVICE

 2
 3          I HEREBY CERTIFY that on October 18, 2018, I electronically filed the foregoing

 4   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 5   is being served this day on all counsel of record or pro se parties via transmission of Notices of
 6
     Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
 7
     parties who are not authorized to receive electronically filed Notices of Electronic Filing.
 8
 9
10                                                         /s/ Lauren Bingham
                                                           Trial Attorney
11                                                         United States Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ MOTION FOR                                                 Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                 P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044

     (Case No. 2:18-cv-00928-MJP)
              Case 2:18-cv-00928-MJP Document 83-1 Filed 10/18/18 Page 1 of 1




 1
                                         [PROPOSED] ORDER
 2
 3
            This matter having come before the Court on Defendants’ motion for relief from deadlines,
 4
     Plaintiffs’ response, and Defendants’ reply, upon due consideration Defendants’ motion is
 5
     HEREBY GRANTED. This case is placed in abeyance until the Attorney General issues his
 6
 7   decision in Matter of M-S-, 27, I&N Dec. 476 (A.G. 2018).

 8          Defendants are hereby ORDERED to notify this Court within three business days of the

 9   Attorney General’s decision in Matter of M-S-. The parties are further ORDERED to submit a joint

10   status report detailing whether additional briefing is necessary within 14 days of Defendants’

11   notice of decision.

12
13                          DATED this       day of _________________, 2018.
14
15
16                                               _____________________________________
17                                               THE HONORABLE MARSHA J. PECHMAN

18                                               UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING                                        Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                             Office of Immigration Litigation
     RELIEF FROM DEADLINES                                             P.O. Box 868 Ben Franklin Station
                                                                            Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                               (202) 616-4458
